Citation Nr: 0211076	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a headache disorder.

2.  Entitlement to service connection for a variously 
diagnosed gastrointestinal disorder, claimed as secondary to 
a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1971 to January 1974.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a videoconference hearing before the 
undersigned in January 2002.

In March 2002, the Board undertook additional evidentiary 
development regarding the veteran's claims pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  Upon 
completion of the development, the veteran was notified of 
the newly obtained evidence and was given the opportunity to 
review and respond to it.  In July 2002, he indicated that he 
had no further evidence or argument to present.


FINDINGS OF FACT

1.  In service the veteran sustained a head injury which 
healed with no sequelae; he now suffers from tension 
headaches, which are not shown to be related to service or to 
a head injury therein.

3.  There is no competent (medical) evidence of a 
relationship between the veteran's gastrointestinal problems 
and his military service or a service connected disability.




CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury, to 
include a headache disorder, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

3.  Service connection for a variously diagnosed 
gastrointestinal disorder claimed as secondary to headaches 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claims have been 
considered on the merits.  The record includes service 
medical records, VA examination reports and treatment 
records, as well as private medical records.  The veteran has 
been notified of the applicable laws and regulations; 
discussions in the in the rating decisions, in the statement 
of the case, and in the supplemental statement of the case 
have informed him what he needs to establish entitlement to 
the benefit sought and what the evidence of record shows.  
The Board undertook further development, and in connection 
therewith informed the veteran of what evidence VA would 
obtain, and what he was responsible for providing.


Factual Background

Service medical records reveal that on examination for 
enlistment in September 1971, the veteran reported a history 
of head injuries prior to service.  He had suffered two 
concussions, and there had been no complications.  In 
December 1973, he received emergency room treatment for a 
head injury reportedly sustained when he fell off a ladder.  
He had retrograde amnesia of the accident.  Diplopia was 
reported initially, but denied on further treatment.  The 
veteran reported a history of prior concussions and a skull 
fracture.  An abrasion was noted near the right ear, but x-
rays were normal.  He was held for observation for 48 hours, 
then released to full duty.  Service medical records reveal 
no complaints or treatment for gastrointestinal problems.  On 
January 1974 separation examination, no defects were noted.

Private treatment records from December 1990 to March 1999 
reveal treatment for a number of gastrointestinal disorders.  
There are no complaints of headaches noted in the treatment 
records.  June 1991 x-rays and an ultrasound showed no 
hernias or ulcerations.  In December 1995, the veteran was 
treated for a duodenal ulcer and antral gastritis.  In 
December 1998, esophagogastroduodenoscopy with biopsy 
revealed a hiatal hernia with esophagitis and esophageal 
stricture.  At that time, the veteran had complained of 
abdominal pain, dysphagia, nausea, and vomiting.  He was also 
treated for chest pain during this period.  The treating and 
consulting physicians did not offer opinions on the etiology 
of the veteran's complaints/diagnosed gastrointestinal 
disorders.

VA treatment records from April 1999 to May 2002 were 
obtained by the RO and the Board.  The  VA medical center 
(VAMC) was asked to provide records of treatment alleged by 
the veteran from 1975 to the present at the VAMC and an 
associated clinic.  The response was that there were no 
treatment records prior to 1999; the archives had been 
checked.  Records obtained reveal complaints of chronic 
headaches claimed present since an injury in service.  The 
veteran reported in April and May 1999 that he was in a coma 
for four or five days and had headaches on and off ever 
since.  He stated that his face was numb on the left side.  
The headaches had increased in frequency and severity 
recently.  NSAIDS upset his stomach.  The neurologist found 
no deficits.  The diagnosis was chronic headaches.  Alcohol 
use may have been contributing to the reported symptoms.  
Chronic tension headaches were diagnosed in September 2000, 
March 2001, and March 2002.  The veteran also complained of 
some memory loss.  He was examined for the Agent Orange 
registry in July 2000.  He complained of headaches following 
a coma associated with a skull fracture in 1973, and numbness 
of the left face.  He also complained of gastroesophageal 
reflux disease (GERD).  No neurological deficits were noted 
on examination.

The veteran testified at a videoconference hearing before the 
undersigned in January 2002.  He did not recall exactly how 
he got his head injury, but he was hit on the head when some 
equipment came loose.  He was in a coma for up to four days, 
and in the hospital a total of two to three weeks.  The 
doctor at the time told him that later in life he would have 
problems.  He developed debilitating headaches.  He did not 
seek treatment for the headaches at first, but did take 
aspirin or other medications.  He reported that he sought 
treatment in 1975 for headaches and stomach problems caused 
by a combination of drinking and medication.  The alcohol and 
pills were both taken to relieve headache symptoms.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).



Residuals of a head injury

The veteran sustained a head injury in service.  He initially 
had retrograde amnesia and diplopia; but these resolved, and 
he was released to full duty after 48 hours of observation 
for a concussion.  On separation physical only a month later, 
no notation of any residuals of the injury was made.  
Currently, chronic tension headaches are diagnosed.

While the veteran did have a head injury in service and has 
current disability diagnosed as tension headaches, all three 
critical elements are required to establish service 
connection for a disability.  To establish service connection 
for headaches as a residual of the head injury in service, 
the veteran must also show that there is a nexus between the 
headaches and the injury in service.  There is no competent 
evidence that the veteran's current tension headaches and his 
head injury in service are related.  There is no evidence of 
any treatment for headaches until 1999, some 25 years after 
service.  Private treatment records from December 1990 to 
March 1999 make no mention of headaches.  There are no 
records reflecting the 1975 VA treatment the veteran has 
alleged; the VAMC did conduct a search of the archives to 
locate any older records.  Continuity of 
complaints/symptoms/treatment is not shown.  The sole 
evidence of a relationship between the current tension 
headaches and the veteran's military service or the head 
injury therein is in his own statements.  As a layperson, he 
is not competent to relate current disability to an injury 
(in the remote past) in service.  The preponderance of the 
evidence is against this claim, and it must be denied.   

Gastrointestinal disorders

The veteran alleges that his self-medication of chronic 
headaches with aspirin, other pain killers, and alcohol 
resulted in various gastrointestinal disorders, including an 
ulcer, a hiatal hernia, and GERD.  He alleges he began 
seeking treatment in 1975.  It is neither claimed, nor shown, 
that a gastrointestinal disability was manifested in service.  

Secondary service connection may be granted if a service-
connected disability causes or aggravates the disability for 
which secondary service connection is claimed.  38 C.F.R. 
§ 3.310.  Here, the sole basis for the veteran's claim of 
service connection for gastrointestinal disorders is a theory 
that the current variously diagnosed gastrointestinal 
disability was caused by extended and extensive use of 
aspirin, alcohol, and other painkillers to treat his 
headaches.  Inasmuch as the veteran has not established 
service connection for a headache disability, the claim of 
service connection for a gastrointestinal disability as 
secondary to such disability lacks legal merit.  Even if 
medical evidence established a nexus between the veteran's 
gastrointestinal disabilities and his headaches, there would 
still be no basis for considering secondary service 
connection.  The Board notes as well that no medical provider 
has related the veteran's gastrointestinal problems to 
medication for headaches.  In light of the foregoing, this 
claim likewise must be denied.  


ORDER

Service connection for residuals of a head injury to include 
a headache disorder is denied.

Secondary service connection for a variously diagnosed 
gastrointestinal disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

